DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the 16/961,743 filled on 07/13/2020.
Claims 1-6 are presented for examination.

Abstract/Specification Objections
Applicant is reminded of the proper language and format for an abstract of the disclosure.
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1, 12, 15 and 16 are objected to because of the following informalities:
wherein N is an integer equal to or greater than one in this case, and”. Claims 5-6 are also objected for the same reasons as discussed above with respect to claim 1. Appropriate correction is required. Otherwise it would not be clear whether the limitations in the bracket is a part of the claim limitations.

Drawing/Specification Objections
The drawing is objected to because of the following informalities: 
a.	The unlabeled rectangular box(es) shown in the drawings 1 should be provided with descriptive text labels, such as, in Fig. 1, the reference number “22” to be 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Consider claim 1, the limitation of "vehicle control apparatus” that performs all  the claimed functions. As presented, the claims purport to encompass every type of system that performs the recited functions, and thus would include unenabled embodiments. As such, the claims have been rejected under 35 USC 112, 1st paragraph because the breadth is likely not commensurate in scope with the scope of the structures disclosed in the specification performing such functions.
MPEP § 2164.0S(a) states: a single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an undue breadth rejection under 35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.) . When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification
discloses at most only those known to the inventor.
Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S. C. 112 (pre-AIA ), first paragraph because of their dependency on the rejected base claim respectively.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Analysis (Claim 5)
Step 1: Statutory Category?
Yes. The claim 5 is directed to "A method”.  

Step 2A-Prong 1: Judicially Exception Recited?
Yes. The claim 5 recites the limitations of: receiving a plurality of pieces of relative position information acquired at different timings by an external world recognition apparatus and each indicating a position of a preceding vehicle relative to a subject vehicle, the preceding vehicle being a target that the subject vehicle follows ahead thereof; storing the received plurality of pieces of relative position information; calculating an approximation equation of an N-th degree function (N is an integer equal to or greater than one in this case) as a movement trajectory of the preceding vehicle from at least two pieces of relative position information in each of a plurality of calculating a coefficient of a predetermined degree in each approximation equation, the calculating the coefficient of the predetermined degree including using an approximation equation calculated from the at least two pieces of relative position information acquired when setting the retrospective range to the same range or a narrower range compared to when calculating a coefficient of a relatively low degree, when calculating a coefficient of a relatively high degree, and using an approximation equation calculated from the at least two pieces of relative position information acquired when setting the retrospective range to a narrower range compared to when calculating a coefficient of a lowest degree, at least when calculating a coefficient of a highest degree; and  outputting an instruction according to the calculated coefficient of each degree to a steering control apparatus of the subject vehicle. The highlighted elements are considered to be directed to mathematical exception.  The steps of receiving, storing and calculating covers mathematical manipulation per the described formula within the specification.

Step 2A—Prong 2:  Practical Application?
No. The claim recites additional elements of steps of “outputting an instruction according to the calculated coefficient”, which is a form of insignificant extra-solution activity, and amount to no more than mere instructions to apply the exception using a 

Step 2B: Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, as discussed with respect to Step 2A Prong Two, the additional elements and the claimed steps of “outputting an instruction according to the calculated coefficient” in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or filed of use (vehicles) is not indicative of an inventive concept (significantly more). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

Analysis (Claim 1)
Step 1: Statutory Category?
Yes. The claim 1 is directed to "A vehicle control apparatus”.

Step 2A-Prong 1: Judicially Exception Recited?
Yes. The claim 1 recites the limitations of: “receives a plurality of pieces of relative position information acquired at different timings by an external world recognition apparatus and each indicating a position of a preceding vehicle relative to a subject vehicle, the preceding vehicle being a target that the subject vehicle follows ahead thereof; stores the received plurality of pieces of relative position information;
calculates an approximation equation of an N-th degree function (N is an integer equal to or greater than one in this case) as a movement trajectory of the preceding vehicle from at least two pieces of relative position information in each of a plurality of retrospective ranges set as ranges to which the vehicle control apparatus should date back from newest relative position information in a history of the stored plurality of pieces of relative position information, and calculates a coefficient of a predetermined degree in each approximation equation, and in the calculation of the coefficient of the predetermined degree, uses an approximation equation calculated from the at least two pieces of relative position information acquired when setting the retrospective range to the same range or a narrower range compared to when calculating a coefficient of a relatively low degree, when calculating a coefficient of a relatively high degree, and
uses an approximation equation calculated from the at least two pieces of relative position information acquired when setting the retrospective range to a narrower range compared to when calculating a coefficient of a lowest degree, at least when calculating a coefficient of a highest degree; and outputs an instruction according to the calculated coefficient of each degree to a steering control apparatus of the subject vehicle”. The highlighted elements are considered to be directed to mathematical exception.  The steps of receiving, storing and calculating covers mathematical manipulation per the described formula within the specification.

Step 2A—Prong 2:  Practical Application?
No. The claim recites additional elements “an external world recognition apparatus”, and “outputting an instruction according to the calculated coefficient of each degree to a steering control apparatus of the subject vehicle”, which is a form of insignificant extra-solution activity, and amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.   

Step 2B: Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, as discussed with respect to Step 2A Prong Two, the additional elements and the claimed steps of “outputting an instruction according to the calculated coefficient” in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Per the evaluation in step 2A, general linking the use of the judicial exception to a particular technological environment or filed of use (vehicles) is not indicative of an inventive concept (significantly more). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.


Analysis (Claim 6)
Step 1: Statutory Category?
Yes. The claim 6 is directed to "A vehicle control system”.  

Step 2A-Prong 1: Judicially Exception Recited?
Yes. The claim 6 recites the limitations of: “an external world recognition portion configured to acquire relative position information indicating a position of a preceding vehicle relative to a subject vehicle, the preceding vehicle being a target that the subject vehicle follows ahead thereof; a storage portion configured to receive a plurality of pieces of relative position information acquired at different timings by the external world recognition portion and store the received plurality of pieces of relative position information; and a calculation portion configured to calculate an approximation equation of an N-th degree function (N is an integer equal to or greater than one in this case) as a movement trajectory of the preceding vehicle from at least two pieces of relative position information in each of a plurality of retrospective ranges set as ranges to which the vehicle control apparatus should date back from newest relative position information in a history of the plurality of pieces of relative position information stored by the storage portion, and calculate a coefficient of a predetermined degree in each approximation equation, wherein, in the calculation of the coefficient of the predetermined degree, the calculation portion uses an approximation equation calculated from the at least two pieces of relative position information acquired when the retrospective range is set to the same range or a narrower range compared to when calculating a coefficient of a relatively low degree, when calculating a coefficient of a an output portion configured to provide an output to a steering control apparatus of the subject vehicle upon receiving an instruction according to the calculated coefficient of each degree”. The highlighted elements are considered to be directed to mathematical exception, and covers mathematical manipulation per the described formula within the specification.

Step 2A—Prong 2:  Practical Application?
No. The claim 6 recites additional elements as underlined above, which is a form of insignificant extra-solution activity, and amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does do not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea.   

Step 2B: Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, as discussed with respect to Step 2A Prong Two, the additional elements and the claimed steps in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an 
Dependent Claims 2-4 are determined to be directed to an abstract idea based on similar rationale since no feature in the claims alter the abstract idea. Therefore, Claims 2-4  are ineligible UNDER 35 USC 101 and are rejected under 35 USC § 101.
In order to overcome the rejection 35 USC § 101, the applicant may re-write the claim with on of a practical application as cited in the specification, such as, in Para. [0052], “adaptive cruise control is achieved by performing the above steps S1 to S15”.

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “external world recognition portion”, “storage portion”, “calculation portion” in Claim 6 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language in claim 6 without reciting sufficient structure to achieve the function.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Regarding Claim 1, the phrase “the same range” on line 25 renders the claim indefinite because it is unclear which range is referred by “same range”.  

Regarding Claim  5, the phrase “the same range” on line 24 renders the claim indefinite because it is unclear which range is referred by “same range”.  
Regarding Claim  6, the phrase “the same range” on line 27 renders the claim indefinite because it is unclear which range is referred by “same range”.  
Claims 2-4 are also rejected by the virtue of their dependency on rejected base claim.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. 

Claim Objections (having allowable subject matter)
Claims 1-6 would be allowable if rewritten written to overcome the rejection(s) under 35 U.S.C. 112(a), 35 U.S.C. 112 (b), 35 U.S.C. 101-Abstract, and Abstract/Specification and Drawing objections for informalities, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, Habu (US 2017/0066444) teaches a vehicle control apparatus (See Para. [0026], Fig. 1, “vehicle control apparatus 20), wherein the vehicle control apparatus:
receives a plurality of pieces of relative position information acquired at different timings by an external world recognition apparatus and each indicating a position of a preceding vehicle relative to a subject vehicle, the preceding vehicle being a target that the subject vehicle follows ahead thereof (See Para. [0032], “calculates a preceding vehicle position at a predetermined cycle, based on the distance measurement data (information on the distance to the preceding vehicle and lateral position information) among data received from the radar apparatus 12”);
stores the received plurality of pieces of relative position information (See Para. [0032], “The movement trajectory acquiring unit 22 stores the calculated preceding vehicle positions in time series”);
information on the preceding vehicle, and the like are input to the driving support control unit 13”, and in Para. [0032], “steering control may be calculated based on the relative position (including at least the position in the lateral direction) of the follow-up target with respect to the own vehicle, such as the above-mentioned lateral position deviation xd”, and in Para. [0053], “the control target value (target steering angle θ) as an embodiment including the adjustment of the acquisition cycle of such a set of “lateral position deviation xd / intervehicle distance zd” (information on the relative position with respect to the own vehicle to be followed) is included”.
Another prior art, Kurumisawa et al. (US 2013/0158830, this reference is from IDS filed on 09/17/2020) discloses in Abstract, Para. [0006], “a signal acquiring section that acquires position signals outputted from a position detecting section that detects the position of the leading vehicle, and detection signals outputted from state detecting sections that detect a state of an own vehicle cruising line; a storage section storing in advance a probability map showing the probability of the own vehicle following the leading vehicle, based on distance from an expected cruising line of the own vehicle to leading vehicle the position”. 
Another closest prior art, Hirohito et al. (JP 2016/206976, this reference is from IDS filed on 09/17/2020, and the attached English translated copy is used for claim mapping) teaches in Para. [0002], “the relative position of the preceding vehicle is oefficient that defines the shape of the curve by fitting an arbitrary curve to the group of position information data within the range of the determined data. In the mode of calculating the above, the traveling locus of the preceding vehicle may be represented. The curve of the traveling locus of the preceding vehicle obtained by the apparatus of the present invention will be used as information for determining the motion control of the own vehicle when executing the preceding vehicle tracking control”, and in Para. [0020], discloses “various parameters necessary for various controls to be executed in the vehicle of the present embodiment, for example, front-rear G sensor values, steering angles, etc. are input, and various control commands correspond to them”, and in Para. [0022], discloses “the storage of the position data of the preceding vehicle is intermittently executed”, and in Para. [0023], “when the preceding vehicle enters a curve, there is a lot of data on straight line running before that (data behind the own vehicle in the figure). , (Compared to the case where the buffering range is relatively narrow), the contribution of the data during straight-line driving is relatively high, so the calculated traveling locus of the preceding vehicle is closer to the straight line than the actual locus”, and in Para. [0031], discloses “the number of data Nt stored in the buffer memory does not fall below the reference number N of data due to the deletion of the data, so that the buffering range D becomes large and the most of the stored data. Even if the position of the old data is slightly away from the boundary of the buffering range D, it is expected that the accuracy of the traveling locus of the preceding vehicle will not be significantly deteriorated, and the number of data stored in the memory will be useless. It is avoided to increase”.

Therefore, claim 1 would be allowable if the claim 1 is re-written to overcome all the rejections set forth in this office action. Claims 5 and 6 recites the similar limitation and would be allowable if re-written to overcome all the rejections, set forth in this office action.  
Claims 2-4 depends on claim 2. Therefore, claims 2-4 would be allowable by virtue of its dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664